Hubbard, J.
The judge’s charge in this case was in the alternative ; first, as to the agreement between the parties, and secondly, as to the alleged fraud practised upon Chapin.
The evidence, by which the agreement was attempted to be proved, was by parol, and was contradictory to the written contract between them ; and proof of such an agreement was clearly inadmissible. The instruction, therefore, founded upon that evidence, which was admitted for the purpose of proving fraud on the part of the defendant, “ that if it was agreed between the defendant and Chapin, when the deed of quitclaim and writing were made, that the notés should be thereby paid, then the mortgages of the goods ceased to have any legal effect,” was erroneous ; as it authorized the jury to find, upon the parol evidence, an agreement between the parties, (contrary to the written contract,) that the notes and mortgages were paid. The jury may have been misled, by this charge, to find their verdict upon- the evidence of the parol agreement, and not on any proof of fraud on the part of the defendant.
Testimony admitted for a specific and limited purpose, to prove a particular fact or facts, cannot be legitimately used to prove another fact not legally prc veable by such testimony. If such a practice were allowed, testimony would be thrust into a cause with one open, avowed object, but with the secret purpose of applying it to another; and by reason of it, not only the rules of law, but the ends of justice, would be perverted.
As we cannot tell upon which alternative of the charge the *333mry found their verdict, we are of opinion that it cannot be supported.

New trial granted.